Case 6:20-cr-00060-JCB-KNM Document 23 Filed 11/17/20 Page 1 of 1 PageID #: 49




                                 No. 6:20-cr-00060-1

                             United States of America,
                                         v.
                            Yoni Eneldo Caceres-Euceda.


                                       ORDER

                The court referred this matter to the Honorable K. Nicole
            Mitchell, United States Magistrate Judge, for administration
            of a guilty plea under Federal Rule of Criminal Procedure 11.
            The magistrate judge conducted a hearing in the form and
            manner prescribed by Rule 11 and issued findings of fact and
            recommendation on guilty plea. The magistrate judge recom-
            mended that the court accept defendant’s guilty plea and ad-
            judge defendant guilty on count one of the indictment. De-
            fendant waived his right to object to the magistrate judge’s
            findings.
               The court hereby accepts the findings of fact and recom-
            mendation on guilty plea of the United States Magistrate
            Judge. The court also accepts defendant’s plea but defers ac-
            ceptance of the plea agreement until after review of the
            presentence report.
                 In accordance with defendant’s guilty plea, the court finds
            defendant Yoni Eneldo Caceres-Euceda guilty of count one of
            the indictment, charging a violation of Title 8 U.S.C. § 1326(a)
            – Illegal Reentry Following Removal
                              So ordered by the court on November 17, 2020.



                                               J. C AMPBELL B ARK ER
                                             United States District Judge
